DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.


Election/Restrictions
Applicant’s traversal of the restriction/ election by original presentation in the reply filed 27 April 2021 is acknowledged.  The traversal is primarily on the ground(s) that “ ‘resistive memory material’ in claims 1 and 11 and ‘transition metal oxide’ in claims 7 and 17 belong to the same invention/species” (see near the bottom of page 8 and the intervening paragraph between page 9 and page 10 of Remarks).  
This is not found persuasive because, first, “a phase change memory material” was presented in original claims 10 and 20 (now cancelled) and received the first action on the merit, while a “resistive memory material of transition metal oxide” was not presented in the original claims.
Further, paragraph [0039] of the applicant’s specification discloses that “[t]he resistive layer 104b is, for instance, a transition metal oxide layer”, thus the transition metal oxide layer is disclose merely as an example species/ embodiment of the resistive layer.  In addition, after the first action on the merit, the applicant has amended dependent claims 7 and 17 to further limit the resistive memory material to the species/ embodiment of transition metal oxide.
As such, the claim term “a resistive memory material” was given a broadest reasonable interpretation as understood in the art to include the phase change memory material (see, as an example reference in the art, US 2009/0154227 A1 (“PHILIPP”), paragraph [0002] “One type of resistive memory is phase change memory. Phase change memory uses a phase change material in the resistive memory element”).  
Therefore, the requirement is still deemed proper and is therefore made FINAL.
NOTE:  Withdrawn claims 7 and 17 will be considered for rejoinder (and withdrawal of the above restriction requirement) if and when its genus parent claims 1 and 11 are subsequently found allowable.
Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 27 April 2021.  No claims have been newly cancelled or added via the amendment.  Therefore, claims 1-9 and 11-19 remain pending in the application.  Of these, claims 7, 13, 14 and 17 have been previously withdrawn from further consideration.
As such, claims 1-6, 8-9, 11-12, 15-16 and 18-19 are further considered herein.


Specification/Claim Informality Objections
In claims 1 and 11, at the end of each claim, “are substantially equal width” should be --have substantially an equal width-- or --are substantially equal in width-- or similar (for syntax and clarity).  Appropriate correction is required.


Drawings
The replacement drawing sheet was received on 27 April 2021.  The drawing in the replacement sheet is accepted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8, 11, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0273378 A1 (“PHILIPP '378”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 11 and 1, PHILIPP '378 discloses a method for fabricating a memory device, and a corresponding memory device structure, comprising: 
providing a substrate (e.g., for the memory cell array associated with Figs. 6A-6E); 
forming a memory stacked structure on the substrate (e.g., the memory stacked structure associated with Figs. 6A-6E), the memory stacked structure being formed by stacking a first electrode layer (202), a memory material layer (including 282a and/or 282b), and a second electrode layer (206), wherein the memory material layer has a tilted sidewall (e.g., the tilted sidewall of 282a and/or 282b in Figs. 6A-6E), and the tilted sidewall is indented with respect to a sidewall of the second electrode layer (i.e., the tilted sidewall of 282b in Figs. 6A-6E is indented with respect to the sidewall of 206); and 
forming a spacer (e.g., 284 in Figs. 6A-6E) on the tilted sidewall (of 282a and/or 282b),
wherein the memory material layer comprises a resistive memory material (e.g., including 282a and/or 282b in Figs. 6A-6E, with reference to paragraph [0101] “a first phase change material layer 282a, a second phase change material layer 282b” and paragraph [0001] “One type of resistive memory is phase change memory. Phase change memory uses a phase change material for the resistive memory element”, thus a resistive memory material), 
wherein a sidewall surface of the second electrode layer (e.g., a sidewall surface of 206 in Figs. 6A-6E) is aligned in straight to a sidewall surface of the spacer (i.e., aligned in straight to a sidewall surface of 284 in Figs. 6A-6E),
wherein the first electrode layer and the second electrode layer are substantially equal [in] width (i.e., 202 and 206 in Figs. 6A-6E are substantially equal in width).

Regarding claim 3, PHILIPP '378 discloses the memory device structure according to claim 1, wherein the memory stacked structure (associated with Figs. 6A-6E) having the memory material layer (including 282a and/or 282b) where the spacer is disposed has a flat stacked sidewall (i.e., the memory structure associated with Figs. 6A-6E, where 284 is disposed, has a sidewall that is substantially flat/ straight, and not bent, stepped, curved, etc.).

Regarding claim 4, PHILIPP '378 discloses the memory device structure according to claim 1, wherein the memory stacked structure (associated with Figs. 6A-6E) having the memory material layer (including 282a and/or 282b) and the first electrode layer (202) where the spacer is disposed has a flat stacked sidewall (i.e., the memory stacked structure associated with Figs. 6A-6E, where 284 is disposed, has a sidewall that is substantially flat/ straight, and not bent, stepped, curved, etc.).
Regarding claim 8, PHILIPP '378 discloses the memory device structure according to (e.g., 286 in Fig. 6B) and a resistive layer (e.g., including 282a and/or 282b) stacked between the first electrode layer and the second electrode layer (between 202 and 206), and the buffer layer and the resistive layer are the resistive memory material (i.e., including 282a and/or 282b, and 286 in Fig. 6B).

Regarding claims 16 and 6, PHILIPP '378 discloses the method according to claim 11 and the memory device structure according to claim 1, wherein a size of an upper surface of the memory material layer is smaller than a size of a bottom surface of the second electrode layer (e.g., the size of the upper surface of 282b in Figs. 6A-6E smaller than the size of the bottom surface of 206 in Figs. 6A-6E).

Regarding claim 18, PHILIPP '378 discloses the method according to claim 11, wherein the step of forming the memory material layer comprises: forming a buffer layer on the first electrode layer (e.g., 286 in Fig. 6B, indirectly on 202); and forming a resistive layer on the buffer layer (e.g., 282b on 286 in Fig. 6B), the resistive layer being located below the second electrode layer (i.e., 282b is below 206 in Fig. 6B), wherein the buffer layer and the resistive layer are the resistive memory material (i.e., including 282a and/or 282b, and 286 in Fig. 6B).

---------------------------
Claims 1, 3-6, 11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0096248 A1 (“PHILIPP '248”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 11 and 1, PHILIPP '248 discloses a method for fabricating a memory device, and a corresponding memory device structure, comprising: 
providing a substrate (e.g., for the memory cell array associated with Figs. 10A and 10B); 
forming a memory stacked structure on the substrate (e.g., the memory stacked structure associated with Figs. 10A and 10B), the memory stacked structure being formed by stacking a first electrode layer (126), a memory material layer (124), and a second electrode layer (122), wherein the memory material layer has a tilted sidewall (e.g., the tilted sidewall of 124), and the tilted sidewall is indented with respect to a sidewall of the second electrode layer (i.e., the tilted sidewall of 124 in Figs. 10A and 10B is indented with respect to the sidewall of 122); and 
forming a spacer (e.g., 128 in Figs. 10A and 10B) on the tilted sidewall (of 124),
wherein the memory material layer comprises a resistive memory material (e.g., 124 in Figs. 10A and 10B, with reference to paragraphs [0074] and [0076] “phase-change material 124” and paragraph [0002] “The states of phase-change material may be referred to as amorphous and crystalline states. The states may be distinguished because the amorphous state generally exhibits higher resistivity than does the crystalline state”, thus a resistive memory material), 
wherein a sidewall surface of the second electrode layer (e.g., a sidewall surface of 122 in Figs. 10A and 10B) is aligned in straight to a sidewall surface of the spacer (i.e., aligned in straight to a sidewall surface of 128 in Figs. 10A and 10B),
(i.e., 126 and 122 in Figs. 10A and 10B are substantially equal in width).

Regarding claim 3, PHILIPP '248 discloses the memory device structure according to claim 1, wherein the memory stacked structure (associated with Figs. 10A and 10B) having the memory material layer (124) where the spacer is disposed has a flat stacked sidewall (i.e., the memory structure associated with Figs. 10A and 10B, where 128 is disposed, has a sidewall that is substantially flat/ straight, and not bent, stepped, curved, etc.).

Regarding claim 4, PHILIPP '248 discloses the memory device structure according to claim 1, wherein the memory stacked structure (associated with Figs. 10A and 10B) having the memory material layer (124) and the first electrode layer (126) where the spacer is disposed has a flat stacked sidewall (i.e., the memory stacked structure associated with Figs. 10A and 10B, where 128 is disposed, has a sidewall that is substantially flat/ straight, and not bent, stepped, curved, etc.).

Regarding claims 15 and 5, PHILIPP '248 discloses the method according to claim 11 and the memory device structure according to claim 1, further comprising forming an insulation layer (e.g., 130 in Figs. 10A and 10B) on the tilted sidewall of the memory stacked structure (i.e., 130 in Figs. 10A and 10B is indirectly on the tilted sidewall of 124 via 128, given a broadest reasonable interpretation, in the absence of further distinguishing details in the claim), the insulation layer being bonded to the spacer (i.e., 130 in Figs. 10A and 10B is bonded to 128).
Regarding claims 16 and 6, PHILIPP '248 discloses the method according to claim 11 and the memory device structure according to claim 1, wherein a size of an upper surface of the memory material layer is smaller than a size of a bottom surface of the second electrode layer (e.g., the size of the upper surface of 124 at 304 in Fig. 10A is smaller than the size of the bottom surface of 122 in Figs. 10A; or, when viewed upside down, the size of the upper surface of 124 at 302 in Figs. 10A and 10B is smaller than the size of the bottom surface of 122).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0096248 A1 (“PHILIPP '248”) in view of US 2009/0154227 A1 (“PHILIPP '227”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 12 and 2, PHILIPP '248 discloses the method according to claim 11 and the memory device structure according to claim 1, wherein the tilted sidewall has a tilted (e.g., the tilted angle of the tilted sidewall of 124 in Figs. 10A and 10B).
 PHILIPP '248 does not expressly disclose a specific tilted angle, thus does not disclose that the tilted angle is at least 30 degrees.
However, PHILIPP '227 teaches that a tilted sidewall of a memory material layer with a tilted angle (e.g., 225a in Fig. 4C, similar to 124 in Figs. 10A and 10B of PHILIPP '248) reduces “the interface area…” which “provides a higher current density and thus reduces the current used to program…” (paragraph [0070] of PHILIPP '227).
Therefore, in light of the above teaching, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to have the tilted angle of PHILIPP '248 to be at least 30 degrees as an optimum range for the tilted angle, in order to optimally reduce the interface area and provide a higher current density thus reducing the current used to program (with reference to paragraph [0070] of PHILIPP '227), since discovering or determining the optimum or workable ranges of such result-effective variable by routine experimentation is deemed not inventive (see MPEP 2144.05 II).

-----------------------------------
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0096248 A1 (“PHILIPP '248”) in view of US 2007/0138595 A1 (“HSU”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the without importing claim limitations from the specification.

Regarding claim 8, PHILIPP '248 discloses the memory device structure according to claim 1, wherein the memory material layer comprises a resistive layer (e.g., 124 in Figs. 10A and 10B) between the first electrode layer and the second electrode layer (between 126 and 122).
PHILIPP '248 does not disclose a buffer layer stacked with the resistive layer between the first and second electrode layers, the buffer layer and the resistive layer being the resistive memory material.
However, HSU suggests, for a phase change memory element (similar to that of PHILIPP '248), using a high conductivity material for electrodes (e.g., including Cu for the electrodes 210 and 220 in Figs. 19 and 22E, with reference to paragraphs [0064] and [0065]) and including a buffer layer (e.g., 232 in Figs. 19 and 22E) stacked between a resistive layer (e.g., 230) and an electrode  (e.g., 210) as part of a tapered structure with a tilted sidewall (e.g., 230 and 232 in Figs. 19 and 22E), in order to prevent diffusion between the resistive layer and the electrode (e.g., paragraph [0066]).
Therefore, in view of HSU’s suggestions above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use a high conductivity material for the first and second electrodes of PHILIPP '248 (e.g., including Cu, as suggested by HSU) and to include a buffer layer stacked between the resistive layer and the first electrode of PHILIPP '248 (as in HSU), such that the buffer layer and the resistive layer are the resistive memory material (as in HSU), in order to prevent diffusion between the resistive layer and the electrode (e.g., paragraph [0066] of HSU).

Regarding claim 18, PHILIPP '248, as modified above in view of HSU (with reference to the rejection of claim 8 above), discloses the method according to claim 11, wherein the step of forming the memory material layer comprises: forming a buffer layer on the first electrode layer (with reference to 232 in Figs. 19 and 22E of HSU, formed on 126 at 304 in Figs. 10A and 10B of PHILIPP '248, in the above combination); and forming a resistive layer on the buffer layer (with reference to 230 on 232 in Figs. 19 and 22E of HSU, as applied to 124 in Figs. 10A and 10B of PHILIPP '248, in the above combination), the resistive layer being located below the second electrode layer (i.e., 124 is below 122 in Figs. 10A and 10B of PHILIPP '248, when viewed upside down), wherein the buffer layer and the resistive layer are the resistive memory material (with reference to 230 on 232 in Figs. 19 and 22E of HSU, as applied to Figs. 10A and 10B of PHILIPP '248, in the above combination).

Regarding claim 9, PHILIPP '248, as modified above in view of HSU (with reference to the rejection of claim 8 above), discloses the memory device structure according claim 8, but does not disclose that the second electrode layer comprises a noble metal layer and a TaN layer.
However, HSU further suggests an electrode layer including a combination of a heating electrode (e.g., 222 in Figs. 19 and 22E) comprising a TaN layer (e.g., paragraph [0064] “The material of the heating electrode is a conductive material with a high resistance value, such as … TaN”) stacked directly with a high conductivity electrode (e.g., 220 in Figs. 19 and 22E) comprising a noble metal layer (e.g., paragraph [0065] “a second electrode 220 can be disposed on the heating electrode 222, …. The material of the second electrode is a conductive material with good conductivity, such as … Cu”), in order to more effectively heat the memory element.
Therefore, in view of HSU’s suggestion above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include a combination of a heating electrode comprising a TaN layer stacked directly with a high conductivity electrode for the second electrode of PHILIPP '248 (as in HSU), in order to more effectively heat the memory element.

Regarding claim 19, PHILIPP '248, as modified above in view of HSU (with reference to the rejection of claim 9 above), discloses the method according to claim 11, wherein the step of forming the second electrode layer comprising stacking a noble metal layer and a TaN layer (see the rejection of claim 9 above).


Response to Arguments
Applicant’s arguments in Remarks, filed 27 April 2021, have been considered.  
The traversal of the restriction/ election by original presentation (on page 9 through the top of page 10 of Remarks) has been addressed in the Election/ Restrictions section above.
The arguments with respect to the previous 102/ 103 rejections (starting at the bottom of page 10 through page 12 of Remarks) pertain to the applicant’s amendment, which necessitated the new grounds of rejection presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to “John” J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824